Interlocutory judgment affirmed, with costs, with leave to the defendant to plead over within twenty days, upon payment of the costs of the demurrer and of this appeal. All concurred, except Lambert and Merrell, JJ., who dissented upon the ground that the complaint in this action does not allege sufficient facts to sustain the claim of waiver of the condition of the policy upon which the suit is brought, requiring the commencement of the suit within thirty days after the payment of the judgment herein involved.